Citation Nr: 0842406	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1961 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which, in part, denied service 
connection for bilateral hearing loss. 

In his March 2004 substantive appeal, the veteran requested a 
personal hearing with a Veterans Law Judge.  In July 2007, 
the veteran's submitted a statement indicating that he no 
longer wished to attend a hearing.  The hearing request 
accordingly has been withdrawn.  See 38 C.F.R. § 20.702(e) 
(2008).

Issues not on appeal

In the above-mentioned March 2003 rating decision, the RO 
also denied the veteran's claims of entitlement to service 
connection for diabetes mellitus, residuals of a left leg 
injury and a cyst on the tailbone.  The veteran had perfected 
an appeal as to those three issues.

In May 2005, the RO granted the veteran's diabetes mellitus 
claim.  A November 2005 rating decision granted the veteran's 
claims for service connection for left leg injury residuals 
and a tailbone cyst.  Since the veteran's claims were 
granted, the appeal as to those issues became moot.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection]. 

In a December 2005 notice of disagreement (NOD), the veteran 
indicated that his diabetes mellitus, left leg injury 
residuals and tailbone cyst disabilities were worse than 
originally rated.  A statement of the case was issued by the 
RO.  However, the veteran failed to perfect his appeal with 
the filing of a substantive appeal.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Referred issue

In March 2008 the veteran again raised the issue of 
entitlement to an increased rating for diabetes mellitus.  
That issue has not yet been addressed by the RO, and is 
referred to the RO for appropriate action. See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service, to include noise exposure therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated April 17, 2002 and February 6, 2007 including a request 
for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The February 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the February 2007 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced February 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the February 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records and VA outpatient medical 
records, and has provided him with a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was described in the Introduction, he withdrew his request 
for a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131  (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.



With respect to Hickson element (1), a current disability, a 
VA examination conducted in September 2005 reveals that the 
veteran has bilateral hearing loss as defined in 38 C.F.R. 
§ 3.385 (2008).  Hickson element (1) has therefore been 
satisfied. 

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.  

Concerning in-service disease, there is no medical evidence 
of bilateral hearing loss or indeed of any ear disease in 
service.  The service medical records reveal that the veteran 
did not report any hearing problems while in service.  The 
veteran's March 1966 separation examination indicates that 
his ears were normal upon examination.    

In addition, the evidence does not show hearing loss within 
the one year presumptive period after service.  The first 
evidence of hearing loss comes from a February 2002 hearing 
test, performed more than thirty-five years after the veteran 
separated from service and long after the end of the one year 
presumptive period found in 38 C.F.R. § 3.309(a).  

Concerning in-service injury, the veteran has asserted that 
he suffered acoustic trauma during service.  Specifically, 
the veteran states that he was exposed to noise on the flight 
deck of an aircraft carrier.  The Board finds, for the 
purposes of this decision only, that Hickson element (2) has 
been met.

With respect to Hickson element (3), medical nexus, the only 
competent medical opinion of record is that of the September 
2005 VA examiner, who indicated that there was no 
relationship between the veteran's hearing loss and his 
military service.  In making her determination, the VA 
examiner specifically considered the audiometric test results 
submitted from the veteran's employer and his 30 year post-
service history of occupational noise exposure.  The examiner 
concluded that based on the "veteran's long history of 
occupational noise exposure during which he did not use 
hearing protection most of the time and the onset of hearing 
loss . . . approximately 20 years after military discharge, 
[the veteran's] hearing loss . . . is less likely as not 
caused by or a result of military noise exposure." 

The Board observes that the examiner's opinion appears to be 
congruent with the objective medical evidence of record, 
which is devoid of any reference to hearing problems for 
decades after service.  

The veteran has not submitted any competent medical evidence 
to the contrary.  
As was explained in the Board's VCAA discussion above, the 
veteran has been accorded ample opportunity to submit 
evidence in support of his claim; he has not done so.  See 
38 U.S.C.A. § 5107(a) (2002) [the claimant has a 
responsibility to support a claim for VA benefits.]

To the extent that the veteran contends that a medical 
relationship exists between his hearing loss and service, any 
such statements offered in support of the veteran's claim do 
not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].   

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  In this case there is no objective medical 
evidence documenting complaints, treatment or a diagnosis of 
hearing loss until 2002, over three decades after the veteran 
left military service.  Furthermore, during the September 
2005 VA examination the veteran reported that his hearing 
loss had its onset 25 years earlier, or in or about 1980, 
which is many years after leaving service.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court noted 
that the continuity of symptomatology provisions of section 
3.303 do not relieve a claimant of the burden of providing a 
medical nexus.  As discussed above, such medical nexus 
evidence is lacking in this case.

In short, with respect to element (3), the competent medical 
opinion evidence is against the veteran's claim.  In 
addition, there is no competent evidence of continuity of 
hearing loss after service.  For these reasons, element 
(3) has not been met, and the veteran's claim fail on this 
basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss because Hickson element (3) has not 
been met.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


